*977MEMORANDUM **
Federal prisoner Kirm Garret Kath appeals pro se the denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence for fraud and bribery of public officials. Kath contends that under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), the district court violated his constitutional rights in enhancing his sentence based on judge-found facts. We affirm the district court’s denial of Kath’s § 2255 motion because Booker does not apply retroactively to convictions that became final prior to its publication. See United States v. Cruz, 423 F.3d 1119, 1119-20 (9th Cir.2005) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.